 1
 2
 3
 4
 5
 6
                                                           JS-6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11
     BRANLETT EUGENE KIMMONS,             ) Case No. EDCV 19-00561-MWF (AS)
12                                        )
                       Plaintiff,         )
13                                        )
                  v.                      )      JUDGMENT
14                                        )
     DEAN BORDERS, et. al.,               )
15                                        )
                       Defendants.        )
16                                        )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed   with
21
     prejudice.
22
23
          DATED: March 16, 2020
24
25
26
27                                       MICHAEL W. FITZGERALD
                                      UNITED STATES DISTRICT JUDGE
28
